United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                February 23, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-30745
                         Conference Calendar



LARRY DONNELL NICHOLS,

                                     Plaintiff-Appellant,

versus

BURL CAIN,

                                     Defendant-Appellee.

                         --------------------
             Appeal from the United States District Court
                 for the Middle District of Louisiana
                        USDC No. 3:04-CV-381-C
                         --------------------

Before BARKSDALE, GARZA, and STEWART, Circuit Judges.

PER CURIAM:*

     Larry Donnell Nichols, Louisiana prisoner # 161498,

challenges the district court’s dismissal of his petition for

removal of his state court action and the denial of his

application to proceed in forma pauperis (IFP) on appeal.        He

contests the district court’s certification that his appeal is

not taken in good faith.    See Baugh v. Taylor, 117 F.3d 197, 202

(5th Cir. 1997); 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30745
                                -2-

     Nichols has not shown that the district court erred in

determining that the state action could not be removed to federal

court by Nichols.   Because the removal statutes provide that only

a defendant may remove a state action to federal court, the

district court did not err in determining that removal by Nichols

was improper.   See 28 U.S.C. §§ 1441(a), 1443(1), 1446(a); see

also McKenzie v. United States, 678 F.2d 571, 574 (5th Cir.

1982).

     Nichols has not demonstrated that he will raise a

nonfrivolous issue on appeal.   See Howard v. King, 707 F.2d 215,

220 (5th Cir. 1983).   Accordingly, Nichols’s motion to proceed

IFP is DENIED, and his appeal is DISMISSED as frivolous.   5TH CIR.

R. 42.2; Baugh, 117 F.3d at 202 n.24.

     The dismissal of this appeal as frivolous counts as a strike

under the Prison Litigation Reform Act.   See Adepegba v. Hammons,

103 F.3d 383, 387 (5th Cir. 1996).   Accordingly, Nichols is

cautioned that if he accumulates three strikes, he will not be

permitted to proceed IFP in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.   28 U.S.C.

§ 1915(g).

     IFP MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING

ISSUED.